Citation Nr: 0517195	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004, the 
veteran and his wife testified at a videoconference hearing 
before the undersigned.  In July 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  

The Board's July 2004 action remanded the issue of 
entitlement to service connection for hearing loss.  While in 
remand status, the RO granted entitlement to service 
connection for bilateral hearing loss in an April 2005 
decision.  Because the grant of service connection resolved 
the issue previously before the Board, no further action is 
in order.  Grantham  v. Brown, 114 F.3d 1156 (Fed.Cir. 1997).


FINDING OF FACT

The competent evidence of record does not show a current 
diagnosis of tinnitus.


CONCLUSION OF LAW


Tinnitus was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has tinnitus because of his 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In deciding whether the veteran has tinnitus, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999). 

The Board finds that the record, which includes the veteran's 
April 1946 separation examination as well as March 2001 and 
November 2002 private audiological examinations, and an April 
2005 VA examination, does not include a diagnosis of 
tinnitus.  In fact, at the April 2005 VA examination, which 
was held for the express purpose of ascertaining whether the 
veteran had tinnitus, the examiner opined that he did not.  
Specifically, the examiner opined that "[b]ecause the so-
called tinnitus is so infrequent and began only 10-15 years 
ago, it is considered non-significant for purposes of this . 
. . examination."  This opinion is not a confirmed diagnosis 
of tinnitus, and it stands uncontradicted by any other 
medical opinion of record.  Id.

Thus, because none of the medical evidence of record includes 
a diagnosis of tinnitus, service connection for tinnitus is 
denied.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. § 3.304(f).

In adjudicating the above claim, the Board has taken into 
account the veteran's written statements to the RO as well as 
his and his wife's personal hearing testimony.  While they 
are competent to describe visible symptoms or manifestations 
of a disease or disability during and after service, as lay 
persons without medical training they are not competent to 
provide medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran and his 
wife's statements do not act as probative evidence as to the 
issue on appeal.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., rating 
decision dated in January 2003; statement of the case issued 
in April 2003; Board remand dated in July 2004; and VA 
letters to the veteran dated in October 2002 and July 2004.  
Moreover, this claim is denied because the veteran did not 
meet the statutory threshold for entitlement to service 
connection for tinnitus, i.e., a current disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, because 
the decision is mandated by the veteran's failure to meet a 
basic prerequisite for service connection the Board is 
entitled to go forward with adjudication of the claim 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


